DETAILED ACTION

Status of Claims


Claims 1-20 are currently pending and have been examined in this application.  This communication, along with FAI step 1, forms the first action on the merits under the First Action Interview Pilot.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 1/23/20 & 5/7/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because no clean version was supplied which incorporate the requested amended changes.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 10 & 19.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


A computer-implemented method for conducting a secure payment transaction for a purchase at a merchant using a client device and a remote point-of-sale (POS) system associated with the merchant, the client device comprising at least one account identifier associated with at least one issuer institution and at least one issuer key associated with the at least one issuer institution, comprising: receiving, with a client device, at least one identifier for at least one product to be purchased, the at least one product associated with a transaction value; detecting a checkout action with the client device; in response to detecting the checkout action, generating, with the client device, at least one transaction message based at least partially on the transaction value of the at least one product to be purchased and the at least one account identifier; generating, with the client device, a cryptogram based at least partially on the at least one transaction message and the at least one issuer key; and transmitting, with the client device, the cryptogram to the remote POS system associated with the merchant.  




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interactions) of conducting a secure payment transaction using a remote POS system.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The computer, device, remote POS & cryptogram in Claim 1 (as well as the processor & non-transitory CRM of Claims 10 & 19) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10 & 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 10 & 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 2 & 11 – mobile device, e-wallet application, smart shopping cart system, a smart appliance - are merely generic computer components which further implement the abstract idea; Claim 3 – mobile device, smart shopping card system, input device, smart shopping cart device – which are generic computer components used to implement the abstract idea; Claims 4 & 13 – input device – is merely a generic computer component which further implements the abstract idea; Claims 5 & 14 – virtual POS, network - which are generic computer components used to implement the abstract idea; Claims 6 & 15 – sensor – which is merely a generic computer component which further implements the abstract idea; Claims 7 & 17 – symmetric/ assymetric secret keys – which are computer tools used to implement the abstract idea; Claim 8 – digitally signing with the issuer key – which is just a computerized tool to implement the abstract idea; Claims 9 & 18 – merchant and e-wallet application and cryptogram are merely generic computer tools used to implement the abstract idea; Claim 12 – pairing the smart shopping card device with the mobile device – which is a computerized tool that can be implemented by generic computer wireless components; Claim 20 – similar analysis with Claims 4 & 12) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10 & 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam (US 20130151358) in view of Reese (US 20140074635).

Claim 1. 


Ramalingam teaches the following limitations: 


A computer-implemented method for conducting a secure payment transaction for a purchase at a merchant using a client device and a remote point-of-sale (POS) system associated with the merchant, 

(Ramalingam – [0013] "Virtual'’ or cloud-based point-of-sale POS devices 116 are maintained on a network-accessible computing system and made available via a network e.g., the internet to computing devices at a merchant location...utilizing cloud-based POS devices In conjunction with other computing devices, such as smart phones, to process in-store purchases without conventional POS device hardware; [0041] establish a secure connection between the POS device 116 and a merchant network), 


the client device comprising at least one account identifier associated with at least one issuer institution and 



(Ramalingam - [0028] Payment information 120 of the user 102 may be stored in a memory of the mobile computing device 104 and provided to the PC'S device 113 via the network 11.. Alternatively or additionally, payment information 120 may also be stored in a network-accessible storage device 122 surd) as an online account or "virtual” wallet)



receiving, with a client device, at least one identifier for at least one product to be purchased, the at least one product associated with a transaction value; 

(Ramalingam - [0042] The purchase request may include payment information 120 and identification of a good or sender 108 that a customer wishes to purchase: Para [0022] user 102 may use trio mobile computing device 104 to read the tag 110 in order to provide information about the good and/or service 108 to the mobile computing device 104); [0021] The tag 110 may provide information about the good and/or service such as...product number, or other identifier of the good and/or service 108;)



detecting a checkout action with the client device; 


(Ramalingam - [0048] Once the user 102 has used the user interface 400 to indicate the goods and/or services 108 he or she wishes to buy, the user 102 may press the “Buy" button 410 to transmit the selection and payment information to the POS device 116)


in response to detecting the checkout action, generating, with the client device, at least one transaction message based at least partially on the transaction value of the at least one product to be purchased and the at least one account identifier; 

(Ramalingam - [0028] Payment information 120 of the user 102 may be stored in a memory of the mobile computing device 104 and provided to the PC'S device 113 via the network 11.. Alternatively or additionally, payment information 120 may also be stored in a network-accessible storage device 122 surd) as an online account or "virtual” wallet; [0049] Pressing the “Buy" button 506 may transmit the selection and payment information to the POS device 116.)



Ramalingam does not explicitly teach the following limitations, however Reese teaches: 


at least one issuer key associated with the at least one issuer institution, comprising:

(Reese - [0032] issuers 230 may issue credentials to the system via the LCM proxy 360. issued credentials may include dynamic cryptogram OTP generation seeds, user certificates e g., x509 certificates with public/private key pairs)


generating, with the client device, a cryptogram based at least partially on the at least one transaction message and the at least one issuer key; and 

(Reese - [0050] generates a payment certificate which may include one or more encryption keys. The payment certificate is transmitted to the wallet application on the buyer's device. The wallet application forwards the secure payment details to the trusted execution environment which securely wraps, using payment certificate encryption, the payment details and returns them to the wallet application)

Examiner Note: The examiner is interpreting the cryptogram as the payment certificate which includes encryption keys.


transmitting, with the client device, the cryptogram to the remote POS system associated with the merchant.  

(Reese – [0038] in a virtual point of sale environment 560 a buyer's device 510 communicates with a merchant device 530 via one or more networks. [0044] payment source data collected by the buyer's device 510 is packaged and may be encrypted, and at operation 645 the payment data is sent to the merchant’s device; [claim 31] transmit the payment source data to a remote device.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Ramalingam with Reese in order to provide a cryptographically secure computing environment for electronic commerce using virtual point of sale (VPOS) transactions in electronic devices [Reese – 0004, 0014, 0028].


Claim 2. 


Ramalingam in combination with the references taught in Claim 1 teach those respective limitations.  Ramalingam further teaches:


wherein the client device comprises at least one of the following: a mobile device executing an electronic wallet application, a smart shopping cart system, a smart appliance, or any combination thereof.  

(Ramalingam – [0015] If the mobile computing device is associated with the customer, a customer identifier from the mobile computing device may be used to access an online wallet that has stored credit card or other payment information for the customer. [0028] payment information 120 may also be stored in a network-accessible storage device 122 such as an online account or “virtual" wallet; [0031] the mobile computing device 104 may be general purpose computing devices that are adapted to function with this payment system through the use of software (e.g., specialized payment "apps," a standard browser accessing a web-based application, etc.). [0032] customer may enter multiple items in the mobile computing device 104 at the same time such as by selecting each of the items in his or tier shopping cart from a catalog displayed on the mobile computing device 104)




Claim 5. 


Ramalingam in combination with the references taught in Claim 1 teach those respective limitations.  Ramalingam further teaches:


wherein the remote POS system comprises a virtual POS system hosted in a network environment.  

(Ramalingam - [0024] The network-accessible computing device 114 may be, for example, a server computer. Each of the multiple instances of the cloud-based POS devices 116(1)116(n) may correspond to a "virtual" representation of a single piece of hardware that functions as a POS device.


Claim 6. 


Ramalingam in combination with the references taught in Claim 1 teach those respective limitations.  Ramalingam further teaches:


wherein the checkout action comprises at least one of the following: exiting a geographic boundary, passing a sensor, selecting a checkout option in a mobile application, or any combination thereof.  

(Ramalingam - [0048] user interface 400 of the mobile computing device 104 providing a menu for the user 102 to select a good or service 108.Once the user 102 has used the user interface 400 to indicate the goods and/or services 108 he or she wishes to buy, the user 102 may press the "Buy'' button 410 to transmit the selection and payment information to the POS device 116.)


Claim 7. 

Ramalingam in combination with the references taught in Claim 1 teach those respective limitations.  Ramalingam does not explicitly teach the following limitations, however Reese teaches:


wherein the issuer key comprises at least one of a symmetric secret key and an asymmetric secret key.  

(Reese - [0032] issuers 230 may issue credentials to the system via the LCM proxy 360. issued credentials may include dynamic cryptogram OTP generation seeds, user certificates e g., x509 certificates with public/private key pairs)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Ramalingam with Reese in order to provide a cryptographically secure computing environment for electronic commerce using virtual point of sale (VPOS) transactions in electronic devices [Reese – 0004, 0014, 0028].


Claim 8. 

Ramalingam in combination with the references taught in Claim 1 teach those respective limitations.  Ramalingam does not explicitly teach the following limitations, however Reese teaches: 



wherein generating the cryptogram comprises digitally signing the at least one transaction message with the at least one issuer key.  

(Reese - [0030] signature to authenticate the credential owner; [0032] Issued credentials may include dynamic cryptogram OTP generation seeds, user certificates e.g., x509 certificates with public/private key pairs [0050] generates a payment certificate which may include one or more encryption keys.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Ramalingam with Reese in order to provide a cryptographically secure computing environment for electronic commerce using virtual point of sale (VPOS) transactions in electronic devices [Reese – 0004, 0014, 0028].


Claim 9. 


Ramalingam in combination with the references taught in Claim 1 teach those respective limitations.  Ramalingam further teaches:



wherein the client device comprises a merchant application and an electronic wallet application, 

(Ramalingam - [0015] If the mobile computing device is associated with the customer, a customer identifier from the mobile computing device may be used to access an online wallet that has stored credit card or other payment information for the customer. [0028] payment information 120 may also be stored in a network-accessible storage device 122 such as an online account or “virtual" wallet; [0031] the mobile computing device 104 may be general purpose computing devices that are adapted to function with this payment system through the use of software (e.g., specialized payment "apps," a standard browser accessing a web-based application, etc.)

wherein the merchant application receives the at least one identifier for the at least one product to be purchased and detects the checkout action with the client device, and 

(Ramalingam - [0022] user 102 may use the mobile computing device 104 to read the tag 110 in order to provide information about the good and/or service 108 to the mobile computing device 104 [0042] The purchase request may include payment information 120 and identification of a good or service 108 that a customer wishes to purchase; [0048] Once the user 102 has used the user interface 400 to indicate the goods and/or services 108 he or she wishes to buy. the user 102 may press the "Buy" button 410 to transmit the selection and payment information to the POS device 116.)


Ramalingam does not explicitly teach the following limitations, however Reese teaches: 


wherein the electronic wallet application generates the at least one transaction message and generates the cryptogram, 

(Reese – [0049] the wallet application may generate and forward a payment enumeration message to a secure element on the buyer's device. [0050] generates a payment certificate which may include one or more encryption keys. The payment certificate is transmitted to the wallet application on the buyer's device. The wallet application forwards the secure payment details to the trusted execution environment which securely wraps, using payment certificate encryption, the payment details and returns them to the wallet application)

the method further comprising sending, with the merchant application, an initial transaction message to the electronic wallet application, 

(Reese – [0048] the merchant application forwards purchase transaction information
to the buyer's device via the near field communication capability. [0049] The buyer's device receives the purchase transaction information and initiates a pay request, which may be displayed to the purchaser via a wallet user interface. [0050] purchase transaction with the merchant device, e.g ., by initiating a second tap of the buyer's device on the merchant's device...payment certificate is transmitted to the wallet application on the buyer's device.)

wherein the at least one transaction message is generated based at least partially on the initial transaction message.  

(Reese – [0049] The buyer's device receives the purchase transaction information and initiates a pay request, which may be displayed to the purchaser via a wallet user interface. The wallet user interface generates an acknowledgment which is transferred back to the merchant application. Further, the wallet application may generate and forward a payment enumeration message to a secure element on the buyer's device. [0051] The wallet application forwards the payment details to the merchant application on the merchant's device, which replies with a digital receipt.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Ramalingam with Reese in order to provide a cryptographically secure computing environment for electronic commerce using virtual point of sale (VPOS) transactions in electronic devices [Reese – 0004, 0014, 0028].


Claim 10. 


Ramalingam teaches the following limitations:


a client device comprising at least one processor, the client device programmed or configured to: 

(Ramalingam - [0004] FIG. 1 shows an illustrative architecture for using a network-accessible POS device from within a merchant location to make a payment with a mobile computing device. [0015] If the mobile computing device is associated with the customer, a customer identifier from the mobile computing device may be used to access an online wallet that has stored credit card or other payment information for the customer.)

Rejected using the same rationale as Claim 1.




Claim 14. 

Rejected using the same rationale as Claim 5.

Claim 15. 

Rejected using the same rationale as Claim 6.

Claim 16. 

Rejected using the same rationale as Claim 7.

Claim 17. 

Rejected using the same rationale as Claim 8.

Claim 18. 

Rejected using the same rationale as Claim 9.

Claim 19. 

Ramalingam teaches the following limitations:

comprising at least one non-transitory computer-readable medium comprising program instructions that, when executed by at least one processor of the client device, cause the client device to: 

(Ramalingam - [0004] FIG. 1 shows an illustrative architecture for using a network-accessible POS device from within a merchant location to make a payment with a mobile computing device. [0015] If the mobile computing device is associated with the customer, a customer identifier from the mobile computing device may be used to access an online wallet that has stored credit card or other payment information for the customer. [0038] any other non-transitory computer-readable medium which can be used to store information and which can be accessed by a processor.)


Rejected using the same rationale as Claim 1.






Claims 3-4, 11-13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam (US 20130151358) in view of Reese (US 20140074635), and further in view of Dickson (US 20020170961).


Claim 3. 


Ramalingam in combination with the references taught in Claim 2 teach those respective limitations.  Ramalingam does not explicitly teach the following limitation, however Dickson further teaches:


wherein the client device comprises the smart shopping cart system and the mobile device, the smart shopping cart system comprising at least one input device and at least one processor, 

(Dickson – [Fig 1] items 60 & 20; [0010] The shopping suggestions are displayed on the display device of a wireless communication device carried by the customer such as a PDA, a two-way pager, a mobile phone, etc. to assist the customer during his or her shopping process. [0020] The PDA 20 includes the display device 23 and other components typically found in a conventional PDA, such as a processor, memory, user interfaces, an input device)


    PNG
    media_image1.png
    826
    639
    media_image1.png
    Greyscale



the method further comprising pairing the smart shopping cart device with the mobile device.  

(Dickson – [0019] the shopping cart attachment 70 is able to perform...wireless communication 26 wish the PDA 20 according to known communication techniques such as...Bluetooth techniques, Bluetooth in combination with LAN network techniques, etc. Bluetooth techniques involve providing a small, inexpensive radio unit into mobile devices such as PDAs, mobile phones).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Ramalingam with Dickson in order to provide shopping assistance to customers using RFID-tagged items [Dickson – 0009].


Claim 4. 


Ramalingam in combination with the references taught in Claim 3 teach those respective limitations.  Ramalingam further teaches:


scanning, with the at least one input device, a data source associated with the at least one product; and determining the at least one identifier for the at least one product to be purchased from the data source.  


(Ramalingam – [0042] purchase request may include payment information 120 and identification of a good or service 108 that a customer wishes to purchase… Identification of the good or service 108 may be provided by a scan of a tag 110 associated with the good or service 108. The scan may be produced by the customer operated device using an input or a sensing component of the customer-operated device such as using a camera to take a picture of a barcode or the item, or using an antenna to receive a radio signal from an RFID tag.)


Claim 11. 

Ramalingam in combination with the references taught in Claim 10 teach those respective limitations.  Ramalingam further teaches:

wherein the client device comprises at least one of a mobile device executing an electronic wallet application and 

(Ramalingam – [0015] If the mobile computing device is associated with the customer, a customer identifier from the mobile computing device may be used to access an online wallet that has stored credit card or other payment information for the customer. [0028] payment information 120 may also be stored in a network-accessible storage device 122 such as an online account or “virtual" wallet; [0031] the mobile computing device 104 may be general purpose computing devices that are adapted to function with this payment system through the use of software (e.g., specialized payment "apps," a standard browser accessing a web-based application, etc.). [0032] customer may enter multiple items in the mobile computing device 104 at the same time such as by selecting each of the items in his or tier shopping cart from a catalog displayed on the mobile computing device 104)

Ramalingam does not explicitly teach the following limitation, however Dickson further teaches:

a smart shopping cart system.  


(Dickson – [Fig. 1; Para [0017] one shopping cart attachment device 70 installed on a shopping cart 60 or any other shopping cart).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Ramalingam with Dickson in order to provide shopping assistance to customers using RFID-tagged items [Dickson – 0009].




Claim 12. 


Ramalingam in combination with the references taught in Claim 11 teach those respective limitations.  Ramalingam does not explicitly teach the following limitation, however Dickson further teaches:


wherein the client device comprises the smart shopping cart system and the mobile device, the smart shopping cart system comprising at least one input device and at least one processor, 


(Dickson – [Fig 1] items 60 & 20; [0010] The shopping suggestions are displayed on the display device of a wireless communication device carried by the customer such as a PDA, a two-way pager, a mobile phone, etc. to assist the customer during his or her shopping process. [0020] The PDA 20 includes the display device 23 and other components typically found in a conventional PDA, such as a processor, memory, user interfaces, an input device)


    PNG
    media_image1.png
    826
    639
    media_image1.png
    Greyscale




the client device further programmed or configured to pair the smart shopping cart device with the mobile device.  

(Dickson – [0019] the shopping cart attachment 70 is able to perform...wireless communication 26 wish the PDA 20 according to known communication techniques such as...Bluetooth techniques, Bluetooth in combination with LAN network techniques, etc. Bluetooth techniques involve providing a small, inexpensive radio unit into mobile devices such as PDAs, mobile phones).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Ramalingam with Dickson in order to provide shopping assistance to customers using RFID-tagged items [Dickson – 0009].



Claim 13. 

Ramalingam in combination with the references taught in Claim 12 teach those respective limitations.  Ramalingam further teaches:  

receive the at least one identifier for the at least one product to be purchased by scanning, with the at least one input device, a data source associated with the at least one product.  

(Ramalingam – [0042] purchase request may include payment information 120 and identification of a good or service 108 that a customer wishes to purchase… Identification of the good or service 108 may be provided by a scan of a tag 110 associated with the good or service 108. The scan may be produced by the customer operated device using an input or a sensing component of the customer-operated device such as using a camera to take a picture of a barcode or the item, or using an antenna to receive a radio signal from an RFID tag.)

Ramalingam does not explicitly teach the following limitation, however Dickson further teaches:

wherein the at least one processor of the smart shopping cart device is programmed or configured to 

(Dickson – [Fig 1] items 60 & 20; [0010] The shopping suggestions are displayed on the display device of a wireless communication device carried by the customer such as a PDA, a two-way pager, a mobile phone, etc. to assist the customer during his or her shopping process. [0020] The PDA 20 includes the display device 23 and other components typically found in a conventional PDA, such as a processor, memory, user interfaces, an input device)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Ramalingam with Dickson in order to provide shopping assistance to customers using RFID-tagged items [Dickson – 0009].


Claim 20. 


Ramalingam in combination with the references taught in Claim 19 teach those respective limitations.  Ramalingam further teaches:

wherein the client device comprises a mobile device executing the electronic wallet application and 

(Ramalingam – [0015] If the mobile computing device is associated with the customer, a customer identifier from the mobile computing device may be used to access an online wallet that has stored credit card or other payment information for the customer. [0028] payment information 120 may also be stored in a network-accessible storage device 122 such as an online account or “virtual" wallet; [0031] the mobile computing device 104 may be general purpose computing devices that are adapted to function with this payment system through the use of software (e.g., specialized payment "apps," a standard browser accessing a web-based application, etc.). [0032] customer may enter multiple items in the mobile computing device 104 at the same time such as by selecting each of the items in his or tier shopping cart from a catalog displayed on the mobile computing device 104)

scan, with the at least one input device, a data source associated with the at least one product; and determine the at least one identifier for the at least one product to be purchased from the data source.  

(Ramalingam – [0042] purchase request may include payment information 120 and identification of a good or service 108 that a customer wishes to purchase… Identification of the good or service 108 may be provided by a scan of a tag 110 associated with the good or service 108. The scan may be produced by the customer operated device using an input or a sensing component of the customer-operated device such as using a camera to take a picture of a barcode or the item, or using an antenna to receive a radio signal from an RFID tag.)



Ramalingam does not explicitly teach the following limitation, however Dickson further teaches:

a smart shopping cart system, the smart shopping cart system comprising at least one input device and at least one processor, and 

(Dickson – [Fig 1] items 60 & 20; [0010] The shopping suggestions are displayed on the display device of a wireless communication device carried by the customer such as a PDA, a two-way pager, a mobile phone, etc. to assist the customer during his or her shopping process. [0017] one shopping cart attachment device 70 installed on a shopping cart 60 or any other shopping cart; [0020] The PDA 20 includes the display device 23 and other components typically found in a conventional PDA, such as a processor, memory, user interfaces, an input device).


wherein the program instructions, when executed by the at least one processor, further cause at least one of the mobile device and the smart shopping cart system to: pair the smart shopping cart device with the mobile device; 

(Dickson – [0019] the shopping cart attachment 70 is able to perform...wireless communication 26 wish the PDA 20 according to known communication techniques such as...Bluetooth techniques, Bluetooth in combination with LAN network techniques, etc. Bluetooth techniques involve providing a small, inexpensive radio unit into mobile devices such as PDAs, mobile phones).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify Ramalingam with Dickson in order to provide shopping assistance to customers using RFID-tagged items [Dickson – 0009].



	Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Rothschild (US 20120041845) systems and methods are provided for enabling a customer to perform a self check-out procedure during a purchasing transaction.

Katzin (US 20120271712) systems and methods are provided for a more streamlined experience for consumers with protection against shoplifting for store owners.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDULMAJEED AZIZ/Examiner, Art Unit 3695